Case 1:19-cv-09804-GBD Document 83 Filed 04/12/21 Page 1 of 2

PERKINS coie 1155 Avenue of the Americas @ +1.212.267.6900

22nd Floor @ +1.212.977. 1649
New York, NY 10036-2711 PerkinsCoie.com

April 9, 2021 Gary F. Eisenberg

GEisenberg@perkinscoie.com
D, +1,212.262.6902
F. +1.212.977,1632

Hon. George B. Daniels

500 Pearl Street, Room 1310

New York, NY 10007

(212) 805-6735

 

Re: Getty Images (US), Inc. v. Bronstein et al, Case No. 1:19-cv-09804-GBD
Dear Judge Daniels:

The parties in the above-referenced action write to inform that Court that the parties
continue to intend to pursue mediation in this matter, in light of the Third-Party Complaint
against the parties referenced in Dkt. #52-55 and all subsequent filings (Dkt. #70-81). The
parties respectfully request that the Status Conference scheduled for April 13, 2021 be adjourned
to a date three weeks following the conclusion of mediation, if this matter has not been resolved
by that date. It is Plaintiff's hope that mediation can be completed by mid-June 2021, but we are
aware that the other parties may have other views on this subject.

SO ORDERED

The Status conference is adjourned from
April 13, 2021 to June 29, 2021 at 9:45 a.m.

ge B DordeLippr 1 2 202"

HOM, CBC GST PAM ELS

Perkins Coe LLP

 
Case 1:19-cv-09804-GBD Document 83

Hon. George B. Daniels
April 9, 2021
Page 2

Respectfully submitted,

/s/ Gary F. Eisenberg
Gary F. Eisenberg, Esq.

GEisenberg@perkinscoie.com

PERKINS COIE LLP

1155 Avenue of the Americas, 22nd Floor
New York, New York 10036-2711
Telephone: 212.262.6902

Facsimile: 212.977.1632

Attorneys for Plaintiff

/s/ David H. Wander

David H. Wander, Esq.

Alexander R. Tiktin, Esq.

DAVIDOFF HUTCHER & CITRON LLP
605 Third Avenue

New York, New York 10158

(212) 557-7200

dhw@dhclegal.com

art@dhclegal.com

Attorneys for Defendant Mark Grether

/s/ Jonathan D. Lupkin
Jonathan Daniel Lupkin, Esq.

Lupkin PLLC

80 Broad Street Ste 1301

New York, NY 10004
646-367-2771

Fax: 646-219-4870

Email: jlupkin@lupkinpllc.com
Attorneys for Third-Party
Defendant Andrew Hepburn

Perkins Coie LLP

Filed 04/12/21 Page 2 of 2

 

/S/ Robert Knuts

Robert Knuts, Esq.

Heather Yu Han, Esq.

Sher Tremonte LLP

90 Broad Street, 23rd Floor
New York, New York 10004
(212) 202-600
rknuts@shertremonte.com
hhan@shertremonte.com
Attorneys for Defendant Andrew
Bronstein

/s/ Andrew D. Gladstein
Andrew David Gladstein
William Hayward Gussman, Jr
Schulte Roth & Zabel LLP
919 Third Avenue

New York, NY 10022
(212)-756-2449

Fax: (212)-593-5955

andrew. gladstein@srz.com
bill.gussman@srz.com
Attorneys for Third-Party
Defendant Cerberus Business
Finance LLC

 

 
